OPINION
By THE COURT.
Submitted upon motion by the defendants-appellees seeking an order dismissing the appeal for the reason that the order from which the appeal is taken is not a final order. The record reveals that on January 17, 1951, the Court sustained a demurrer to the petition allowing the plaintiff-appellant to file an amended petition within rule. Instead of so doing a notice of appeal was filed without an order dismissing the action. An order sustaining a general demurrer to the petition without dismissing the action is not a final order. Davis v. Moor, 86 Oh Ap 213. The motion will be sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.